DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 04 March 2022. 
Claims 1-8 and 17 have been amended.
Claim 10 is cancelled.
Claim 21 has been added.
Claims 1-9 and 11-21 are pending and presented for examination herein.

Objections and/or Rejections Withdrawn
The objection of claim 17 is withdrawn in view of the amendment of claim 17.
The rejection of claims 2-4 under U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in view of the amendments of claims 2-4.  
The rejection of claims 1-4 and 6-10  under 35 U.S.C. 103(a) as being unpatentable over Arnold (US5478578, 12/26/1995; cited in Applicant IDS) in view of Rabinowitz (US7449172, 11/11/2008; cited in Applicant IDS), is withdrawn in view of the amendment of claim 1.

Rejections Maintained and Made Again

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of U.S. Patent No. 9770409 in view of Rabinowitz (US7449172, 11/11/2008). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to Claims 1, 6, and 7, Claim 1 of U.S. Patent No. 9770409 recites a dry powder aerosol formulation for use in a dry powder inhaler, comprising: ondansetron having a mean geometric diameter of 1-3 microns; and a pharmaceutically acceptable excipient, wherein the excipient is a mixture of coarse and fine particle lactose; and wherein the fine particle lactose has a D90 of equal to or less than 10 μm, which renders obvious the claimed D50 value. Claim 3 further recites that the coarse lactose particle has a D10 of about 4 μm and D90 of about 170 μm. The RPF is 50% or more (claim 12). U.S. Patent No. 9770409 does not claim granisetron. Rabinowitz teaches that pulmonary delivery is useful for antiemetics such as granisetron (abstract; column 1, lines 31-32). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use the formulation of the claims of U.S. Patent No. 9770409 to deliver granisetron a drug that is known to be used for the same purpose as ondansetron, treating nausea and vomiting. 
With regard to Claims 2-4, the coarse particles used in U.S. Patent No. 9770409 are the same as those used by Applicant (see Example 5 of U.S. Patent No. 9770409) and would thus have the same particle size.
Regarding claim 5, Rabinowitz teaches that granisetron is an antiemetic (column 1, lines 30-31).  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to administer the composition that is prima facie obvious in light of the claims of  U.S. Patent No. 9770409 and the teachings of Rabinowitz to provide antiemetic (e.g. treating nausea or vomiting) to a patient in need thereof.
With regard to Claim 8, Claim 1 of U.S. Patent No. 9770409 recites that the fine particle lactose has a D90 of equal to or less than 10 μm.
With regard to Claim 9, Claim 4 of U.S. Patent No. 9770409 recites that the drug is about 15% of total composition of the formulation, or about 10% of the total composition of the formulation, or about 5% of the total composition of the formulation.
	With regard to Claim 11, Claim 6 of U.S. Patent No. 9770409 recites that the ratio of coarse to fine lactose is about 9:1. 
With regard to Claims 12 and 13, Claim 8 of U.S. Patent No. 9770409 recites that the drug is present at more than about 2 mg and less than about 10 mg. 	With regard to Claim 14, Claim 9 of U.S. Patent No. 9770409 recites that the mass median aerodynamic diameter (MMAD) of the drug is between 0.5 and 5 microns.
With regard to Claim 15, Claim 10 of US. Patent No. 9770409 recites that the mass median aerodynamic diameter (MMAD) of the drug is at least 2 microns; and at most 3.5 microns.
With regard to Claim 16, the FPF is at least 55% (claim 11). 
With regard to Claims 17-20, given that the particle sizes, excipient species, and delivery route of U.S. Patent No. 9770409 and Rabinowitz are the same as those claimed, the formulation of U.S. Patent No. 9770409 and Rabinowitz would necessarily have the claimed mean AUC and Cmax.
Regarding claim 21, the composition that is prima facie obvious in light of the claims of  U.S. Patent No. 9770409 and the teachings of Rabinowitz, which has the same active, same coarse and fine particles as the instantly claimed composition, necessarily would have the same characteristics as the instantly claimed composition, e.g., fine particle fraction of 11 to 18% as measured by NGI.

Response to Arguments
Applicant argues that the claims of ‘409 is limited to ondansetron formulations, whereas the current claims recite granisetron formulations.  Applicant argues that the results of different active substances cannot be predicted.  Applicant argues that the instant claims are patentably distinct from the claims of ‘409 and Rabinowitz.
Applicant's arguments filed on 04 March 2022 have been fully considered but they are not persuasive.  In response, ondansetron and granisetron are drugs that are used for the same treatment of providing antiemetic effect (column 1, lines 30-31 of Rabinowtiz; claim 2 of ‘409).  Therefore, one of ordinary skill in the art would have been motivated to substitute in granisetron for the ondansetron as the antiemetic agent in the composition of the claims of ‘409 and expected the formulation to be able to deliver the granisetron as the active to provide antiemetic effect.  
Applicant is reminded that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  See MPEP 2143.02(II).
Thus, for the reasons of record and for the reasons presented above claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634